On the merits I adhere to my separate opinion as it appears in the report of the case in 32 So.2d 555, which opinion, although designated a separate opinion, was in fact a dissent from the holding of the majority.
I do not think the action of the Legislature at its 1948 session was an adoption of the majority opinion, first, because Sections 8035 and 8036, Code 1942, were not re-enacted but were merely permitted to remain as the law unchanged, and, second, because a suggestion of error was pending in this case and no final decision or judgment therein had been rendered.